[exhibit1017thamendmentto001.jpg]
SEVENTH AMENDMENT TO CREDIT AND GUARANTY AGREEMENT THIS SEVENTH AMENDMENT TO
CREDIT AND GUARANTY AGREEMENT (this “Amendment”) is dated as of May 27, 2016 and
is entered into by and among TERRAFORM POWER OPERATING, LLC, a Delaware limited
liability company (“Borrower’’), the other Credit Parties party hereto, BARCLAYS
BANK PLC (“Barclays”), as a Lender and as Administrative Agent (“Administrative
Agent”) and the other Lenders party hereto, and is made with reference to that
certain CREDIT AND GUARANTY AGREEMENT dated as of January 28, 2015 (as amended
through the date hereof, the “Credit Agreement”) by and among Borrower,
TERRAFORM POWER, LLC, a Delaware limited liability company, the subsidiaries of
Borrower named therein, the Lenders, the Administrative Agent, Collateral Agent
and the other Agents named therein. Capitalized terms used herein without
definition shall have the same meanings herein as set forth in the Credit
Agreement after giving effect to this Amendment. RECITALS WHEREAS, the Credit
Parties have requested that the Requisite Lenders and Administrative Agent agree
to amend certain provisions of the Credit Agreement as provided for herein; and
WHEREAS, subject to certain conditions, the Requisite Lenders and Administrative
Agent are willing to agree to such amendments relating to the Credit Agreement.
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows: SECTION I.
AMENDMENTS TO CREDIT AGREEMENT A. Section 1.1 of the Credit Agreement is hereby
amended by adding the following definition in proper alphabetical sequence: “DE
Shaw Litigation” means the proceeding commenced by D.E. Shaw Composite Holdings,
L.L.C. and/or Madison Dearborn Capital Partners IV, L.P. against Parent and/or
Holdings with respect to claims for breaches under the Acquisition Agreement.
“Liquidity Period End Date” means the first date on which Total Liquidity shall
exceed $100,000,000 occurring on or after the latest of (i) December 31, 2016,
(ii) the date on which Parent has filed its Form 10-K under the Exchange Act
with the United States Securities and Exchange Commission with respect to the
Fiscal Year ending December 31, 2015 and (iii) the date on which a final, non-
appealable judgment is issued or a binding settlement is reached with respect to
the DE Shaw Litigation. “Seventh Amendment Date” means May 27, 2016. “Total
Liquidity” means, (x) the sum of (i) the aggregate unused portion of Revolving
Commitments, plus (ii) the aggregate amount of cash held in accounts of Borrower
and the Guarantors that are subject to a deposit account control agreement in
favor of the Collateral Agent in an amount not to exceed $100,000,000, plus
(iii) the aggregate amount of cash held in accounts of Borrower and the
Guarantors that are subject to a deposit account control agreement in favor of
the Collateral Agent in



--------------------------------------------------------------------------------



 
[exhibit1017thamendmentto002.jpg]
2 excess of $100,000,000; provided, that the amount determined pursuant to this
clause (iii) shall in no event exceed the amount determined pursuant to
subclause (y) of this definition, minus (y) the amount of current liabilities
with respect to the DE Shaw Litigation (as determined in accordance with GAAP).
B. Section 5.1(b) of the Credit Agreement is hereby amended by amending and
restating the proviso appearing at the end thereof in its entirety to read as
follows: “provided, that, notwithstanding anything herein to the contrary, the
financial statements and accompanying information required to be delivered
pursuant to this Section 5.1(b) with respect to (i) (x) the Fiscal Quarter
ending March 31, 2016 shall be delivered on or before June 30, 2016 and (y) the
Fiscal Quarters ending June 30, 2016 and September 30, 2016 shall be delivered
on or before the date that is 75 days after the end of each such Fiscal Quarter
and (ii) the Fiscal Quarters ending March 31, 2016, June 30, 2016 and September
30, 2016 shall be satisfied by delivery of unaudited quarterly consolidated
financial statements of the Parent for the applicable Fiscal Quarter prepared in
accordance with GAAP so long as the requirements set forth in clauses (x), (y)
and (z) of Section 5.1(q) are satisfied, together with (x) comparisons to the
corresponding figures for the corresponding Fiscal Quarter of the previous
Fiscal Year, (y) a Financial Officer Certification and (z) information that
explains in reasonable detail the differences, if any, between the information
relating to Parent and any of its Subsidiaries other than Holdings and its
Subsidiaries, on the one hand, and the information relating to Holdings and its
Subsidiaries on a stand-alone basis, on the other hand;” C. Section 5.1(c) of
the Credit Agreement is hereby amended to replace the date “May 28, 2016”
appearing therein with the following: “the earlier of (x) the tenth (10th)
Business Day prior to the date on which the failure to deliver the financial
statements required to be delivered pursuant to Section 4.03(a)(1) of the Senior
Notes Indenture constitutes an “Event of Default” under and as then defined in
the Senior Notes Indenture and (y) March 30, 2017.” D. Section 5.19 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows: “5.19 Additional Obligations. Holdings shall (i) cause the Borrower,
its subsidiaries and management thereof to use commercially reasonable efforts
to cooperate with Zolfo Cooper, LLC as directed by the Administrative Agent,
(ii) cause the Borrower to submit a request to the holders of the Senior Notes
pursuant to Section 9.02 of the Senior Notes Indenture (a) requesting a waiver
(the “Senior Notes Waiver”) of any default or event of default arising under the
Senior Notes Indenture from the Borrower’s failure to file with the SEC or make
publicly available on a website the annual report required to be delivered
pursuant to Section 4.03(a)(1) of the Senior Notes Indenture with respect to the
Fiscal Year ending December 31, 2015, so long as such annual report is filed
with the SEC or made publicly available on a website on or before the Business
Day prior to the date on which the failure to file such annual report with the
SEC or make publicly available on a website such annual report constitutes an
“Event of Default” under and as then defined in the Senior Notes Indenture (as
amended by such amendment) or (b) requesting an amendment to such provisions of
the Senior Notes Indenture removing the requirement to comply with such
provisions with respect to the Fiscal Year ending December 31, 2015, (iii) in
the event that (A) the interest rate payable with respect to the Senior Notes is
materially increased in connection with the Senior Notes Waiver or (B) a
material repayment of the Senior Notes is



--------------------------------------------------------------------------------



 
[exhibit1017thamendmentto003.jpg]
3 effectuated in connection with the Senior Notes Waiver, then the Borrower and
the other Credit Parties shall simultaneously offer to enter into an amendment
to the Credit Agreement with the Lenders to make (x) in the case of clause (A),
corresponding increases in the Applicable Margin at all leverage levels equal to
50% of the increase in the interest rate (expressed in basis points) of the
increase in interest rate for the Senior Notes in connection with the terms of
the Senior Notes Waiver, for such period of time as such principal amounts shall
be outstanding under the Credit Agreement and such increased interest rate shall
be in effect with respect to the Senior Notes and (y) in the case of clause (B),
a permanent reduction in the Revolving Commitments that represents, on a
percentage basis, a reduction of 50% of the reduction in the outstanding amount
of Senior Notes as a result of repurchases or repayments made in connection with
the terms of the Senior Notes Waiver and (iv) cause the Borrower to pay an
additional fee to the Lenders in an amount equal to the excess, if any, of any
consent or similar fee paid in connection with the Senior Notes Waiver over
0.50% of the outstanding principal amount of the Senior Notes.” E. Section 5 of
the Credit Agreement is hereby amended to insert the following new Section 5.20
at the end thereof: “5.20 Further Security Obligations. (a) Notwithstanding
anything to the contrary contained herein or in the other Credit Documents but
subject to Section 5.20(b), Holdings and the Borrower shall, on or prior to July
31, 2016 (or such later date as the Administrative Agent shall determine in its
sole discretion): (i) deliver a certificate of an Authorized Officer to the
Administrative Agent that (i) attaches an organizational chart of the Borrower
and its subsidiaries as of the date of such certificate and (ii) sets forth all
Non- Recourse Subsidiaries of the Borrower as of the date of such certificate
and indicates, with respect to each such Non-Recourse Subsidiary, whether any
Non- Recourse Project Indebtedness, tax equity financing document, hedging
agreement, project document or (to the extent the Non-Recourse Subsidiary is not
wholly owned by a Subsidiary of Holdings) organizational document (collectively,
“Relevant Agreements”) of such Non-Recourse Subsidiary, of any Subsidiary of
such Non-Recourse Subsidiary or of the direct or indirect parent of such
Non-Recourse Subsidiary, or any applicable restriction imposed by a Governmental
Authority, in each case prohibits, restricts or requires consent for the
guarantees and Liens described in this Section 5.20 with respect to the
applicable Non-Recourse Subsidiary (in each case, a “Lien Prohibition”); and
(ii) cause each Non-Recourse Subsidiary in existence on such date (and promptly
(and in any event not less than ten (10) Business Days) after the formation or
acquisition of any Non-Recourse Subsidiary after the Seventh Amendment Date
cause such Non-Recourse Subsidiary) (I) that is the direct owner of a Clean
Energy System commonly referred to as “First Wind”, “Atwell Island”, “MA
Operating”, “Thor”, “Mt. Signal”, “Regulus”, the “UK Portfolio” or the “Canada
Portfolio” or (II) that directly or indirectly owns a Non-Recourse Subsidiary
described in clause (I), in each case to execute and deliver such documents and
do such other acts and things as the Administrative



--------------------------------------------------------------------------------



 
[exhibit1017thamendmentto004.jpg]
4 Agent or Collateral Agent may reasonably request to cause each such Non-
Recourse Subsidiary to guarantee the Obligations and to secure such guarantee
with perfected Liens granted to the Collateral Agent on substantially all of
such Non-Recourse Subsidiary’s assets (including outstanding Equity Interests of
such Non-Recourse Subsidiary’s subsidiaries but excluding Real Estate Assets
(other than fixtures to the extent a security interest therein can be perfected
by filing a financing statement in the secretary of state or similar office in
the jurisdiction of the grantor’s formation)), in all cases pursuant to
documentation reasonably acceptable to the Administrative Agent (including
delivery of customary legal opinions relating thereto). (b) Notwithstanding
anything to the contrary in Section 5.20(a), (i) no guarantee or Lien shall be
required under Section 5.20(a) if such Non-Recourse Subsidiary is subject to a
Lien Prohibition so long as such Lien Prohibition was not put in place in
contemplation of this requirement and (ii) such guarantee and Lien shall be
automatically released and terminated upon (I) the entry into by the applicable
Non- Recourse Subsidiary of a Relevant Agreement that imposes a Lien Prohibition
or the application of a restriction of a Governmental Authority on the
imposition of such guarantee and/or Lien (provided that any such Relevant
Agreement was not entered into for the purpose of avoiding application of the
requirements of Section 5.20(a) to such Non-Recourse Subsidiary) and (II) a
disposition of property permitted by the Credit Agreement, and in each case, the
Administrative Agent and Collateral Agent shall, at the Borrower’s expense,
execute and deliver or otherwise authorize the filing of such documents as the
Borrower or applicable Non-Recourse Subsidiary shall reasonably request,
including financing statement amendments, to evidence such release and
termination; provided, however, that if such Lien Prohibition lapses or is
otherwise no longer in existence at any time then Holdings and the Borrower
shall cause the applicable Non-Recourse Subsidiary to promptly take the actions
contemplated by this Section 5.20; provided, further, that any Non-Recourse
Subsidiary that is prohibited from pledging the Stock of all of its Subsidiaries
(but, for the avoidance of doubt, not prohibited from guaranteeing the
Obligations) shall not guarantee the Obligations unless the Administrative Agent
requires such guarantee in its sole discretion. (c) Nothing in this Section
5.20, including the delivery of guarantees or the granting of liens described in
this Section 5.20, shall result in a Non-Recourse Subsidiary (i) ceasing to be a
Non-Recourse Subsidiary for purposes of this Agreement or (ii) being considered
a Guarantor or Credit Party for purposes of this Agreement.” F. Section 6.4(c)
of the Credit Agreement is hereby amended and restated in its entirety to read
as follows: “(c) Borrower may make Restricted Junior Payments to Holdings, and
Holdings may make Restricted Junior Payments to its equity holders; provided
that (x) immediately prior to any such Restricted Junior Payment and after
giving effect thereto, no Event of Default shall have occurred and be continuing
or would result therefrom, (y) immediately prior to any such Restricted Junior
Payment and after giving effect thereto, Borrower shall be in compliance on a
pro forma basis with each of the financial covenants set forth in Section 6.7
and (z) until the Liquidity Period End Date, immediately prior



--------------------------------------------------------------------------------



 
[exhibit1017thamendmentto005.jpg]
5 to any such Restricted Junior Payment and after giving effect thereto, Total
Liquidity shall exceed $300,000,000; provided that, so long as the condition in
clause (z) remains in effect, Borrower shall set forth the calculation of Total
Liquidity on a quarterly basis in its financial statements package required to
be delivered pursuant to Section 5.1(b).” SECTION II. CONDITIONS TO
EFFECTIVENESS This Amendment shall become effective as of the date hereof only
upon the satisfaction of all of the following conditions precedent (the date of
satisfaction of such conditions being referred to herein as the “Seventh
Amendment Effective Date”): A. Execution. Administrative Agent shall have
received a counterpart signature page of this Amendment duly executed by each of
the Credit Parties, the Administrative Agent, the Collateral Agent and the
Requisite Lenders. B. Representations and Warranties. The representations and
warranties contained in Section III hereof and in Sections 4.1, 4.2, 4.3, 4.4,
4.5, 4.6, and 4.25 of the Credit Agreement shall be true and correct in all
material respects on and as of the date hereof to the same extent as though made
on and as of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects on and as
of such earlier date; provided that, in each case, such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof. C. Default. As of the
date hereof, no event shall have occurred and be continuing or would result from
the effectiveness of this Amendment that would constitute an Event of Default or
a Default. D. Fees. The Administrative Agent shall have received, or shall have
received satisfactory confirmation of payment of, all fees and other amounts due
and payable on or prior to the Seventh Amendment Effective Date, including, to
the extent invoiced, all out-of-pocket expenses required to be reimbursed or
paid by the Borrower hereunder or under any other Credit Document. SECTION III.
REPRESENTATIONS AND WARRANTIES In order to induce Administrative Agent and the
Requisite Lenders to enter into this Amendment and to amend the Credit Agreement
in the manner provided herein, each Credit Party party hereto represents and
warrants to Administrative Agent that the following statements are true and
correct in all respects: A. Corporate Power and Authority. Each Credit Party
party hereto has all requisite power and authority to enter into this Amendment
and to carry out the transactions contemplated by, and perform its obligations
under, the Credit Agreement as amended by this Amendment (the “Amended
Agreement”) and the other Credit Documents. B. Authorization of Agreements. The
execution and delivery of this Amendment and the performance of the Amended
Agreement and the other Credit Documents have been duly authorized by all
necessary action on the part of each Credit Party.



--------------------------------------------------------------------------------



 
[exhibit1017thamendmentto006.jpg]
6 C. No Conflict. The execution and delivery by each Credit Party of this
Amendment and the performance by each Credit Party of the Amended Agreement and
the other Credit Documents do not and will not (i) violate (A) any provision of
any law, statute, rule or regulation, or of the certificate or articles of
incorporation or partnership agreement, other constitutive documents or by-laws
of Borrower or any Credit Party or (B) any applicable order of any court or any
rule, regulation or order of any Governmental Authority, (ii) be in conflict
with, result in a breach of or constitute (alone or with notice or lapse of time
or both) a default under any Contractual Obligation of the applicable Credit
Party, where any such conflict, violation, breach or default referred to in
clause (i) or (ii) of this Section III.C., individually or in the aggregate
could reasonably be expected to have a Material Adverse Effect, (iii) except as
permitted under the Amended Agreement, result in or require the creation or
imposition of any Lien upon any of the properties or assets of any Credit Party
(other than any Liens created under any of the Credit Documents in favor of
Collateral Agent on behalf of Lenders), or (iv) require any approval of
stockholders or partners or any approval or consent of any Person under any
Contractual Obligation of any Credit Party, except for such approvals or
consents which will be obtained on or before the date hereof and except for any
such approvals or consents the failure of which to obtain will not have a
Material Adverse Effect. D. Governmental Consents. No action, consent or
approval of, registration or filing with or any other action by any Governmental
Authority is or will be required in connection with the execution and delivery
by each Credit Party of this Amendment and the performance by each Credit Party
of the Amended Agreement and the other Credit Documents, except for such
actions, consents and approvals the failure to obtain or make which could not
reasonably be expected to result in a Material Adverse Effect or which have been
obtained and are in full force and effect. E. Binding Obligation. This Amendment
and the Amended Agreement have been duly executed and delivered by each of the
Credit Parties party hereto and thereto and each constitutes a legal, valid and
binding obligation of such Credit Party, to the extent a party hereto and
thereto, enforceable against such Credit Party in accordance with its terms,
except as enforceability may be limited by bankruptcy, insolvency, moratorium,
reorganization or other similar laws affecting creditors’ rights generally and
except as enforceability may be limited by general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law). F. Incorporation of Representations and Warranties from
Credit Agreement. The representations and warranties contained in Sections 4.1,
4.2, 4.3, 4.4, 4.5, 4.6, and 4.25 of the Amended Agreement are and will be true
and correct in all material respects on and as of the date hereof to the same
extent as though made on and as of that date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case they were true and correct in all material respects on and as of such
earlier date; provided that, in each case, such materiality qualifier shall not
be applicable to any representations and warranties that already are qualified
or modified by materiality in the text thereof. G. Absence of Default. No event
has occurred and is continuing or will result from the consummation of the
transactions contemplated by this Amendment that would constitute an Event of
Default or a Default. SECTION IV. ACKNOWLEDGMENT AND CONSENT; REAFFIRMATION Each
Credit Party hereby acknowledges that it has reviewed the terms and provisions
of the Credit Agreement and this Amendment and consents to the amendment of the
Credit Agreement effected



--------------------------------------------------------------------------------



 
[exhibit1017thamendmentto007.jpg]
7 pursuant to this Amendment. Each Credit Party hereby confirms and reaffirms
that each Credit Document to which it is a party or otherwise bound and all
Collateral encumbered thereby will continue to guarantee or secure, as the case
may be, to the fullest extent possible in accordance with the Credit Documents
the payment and performance of all “Obligations” and “Secured Obligations”, as
applicable, under each of the Credit Documents to which it is a party (in each
case as such terms are defined in the applicable Credit Document). Each Credit
Party acknowledges and agrees that, after giving effect to this Amendment, any
of the Credit Documents to which it is a party or otherwise bound shall continue
in full force and effect and that all of its obligations thereunder shall be
valid and enforceable and shall not be impaired or limited by the execution or
effectiveness of this Amendment. As of the Seventh Amendment Effective Date,
each Credit Party reaffirms each Lien it granted to the Collateral Agent for the
benefit of the Secured Parties, and any Liens that were otherwise created or
arose under each of the Credit Documents to which such Credit Party is party and
reaffirms the guaranties made in favor of each Secured Party under each of the
Credit Documents to which such Credit Party is party, which Liens and guaranties
shall continue in full force and effect during the term of the Credit Agreement
and any amendments, amendments and restatements, supplements or other
modifications thereof and shall continue to secure the Obligations of the
Borrower and the other Credit Parties under any Credit Document, in each case,
on and subject to the terms and conditions set forth in the Credit Agreement and
the Credit Documents. Each Guarantor acknowledges and agrees that (i)
notwithstanding the conditions to effectiveness set forth in this Amendment,
such Guarantor is not required by the terms of the Credit Agreement or any other
Credit Document to consent to the amendments to the Credit Agreement effected
pursuant to this Amendment and (ii) nothing in the Credit Agreement, this
Amendment or any other Credit Document shall be deemed to require the consent of
such Guarantor to any future amendments to the Credit Agreement. SECTION V.
MISCELLANEOUS A. Reference to and Effect on the Credit Agreement and the Other
Credit Documents. (i) On and after the Seventh Amendment Effective Date, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein” or words of like import referring to the Credit Agreement, and each
reference in the other Credit Documents to the “Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Credit Agreement shall mean
and be a reference to the Credit Agreement as amended by this Amendment. (ii)
Except as specifically amended by this Amendment, the Credit Agreement and the
other Credit Documents shall remain in full force and effect and are hereby
ratified and confirmed. (iii) The execution, delivery and performance of this
Amendment shall not constitute a waiver of any provision of, or operate as a
waiver of any right, power or remedy of any Agent or Lender under, the Credit
Agreement or any of the other Credit Documents.



--------------------------------------------------------------------------------



 
[exhibit1017thamendmentto008.jpg]
8 B. Headings. Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect. C. Applicable Law. THIS AMENDMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER (INCLUDING, WITHOUT LIMITATION,
ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW ARISING OUT OF THE SUBJECT
MATTER HEREOF AND ANY DETERMINATIONS WITH RESPECT TO POST-JUDGMENT INTEREST)
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES
THEREOF THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF
THE STATE OF NEW YORK. D. Counterparts. This Amendment may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed an original, but all such counterparts together shall constitute but one
and the same instrument. Delivery of an executed counterpart of a signature page
of this Amendment by facsimile or in electronic format (i.e., “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Amendment. E. Credit Document. This Amendment shall constitute a Credit
Document. F. DE Shaw Litigation. The Administrative Agent and each Lender party
hereto acknowledge that as of the date of this Amendment, the Borrower has
informed the Administrative Agent and each Lender that it believes the claims in
the complaint described in the definition of “DE Shaw Litigation” are without
merit and the Borrower and TerraForm Power, Inc. plan to vigorously defend them.
Nothing herein shall be construed as an admission of liability with respect to
such claims or a waiver of any rights or defenses of the Borrower or any other
Credit Party with respect thereto. [Remainder of this page intentionally left
blank.]



--------------------------------------------------------------------------------



 
[exhibit1017thamendmentto009.jpg]
[Signature Page to Seventh Amendment to Credit and Guaranty Agreement] IN
WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above. TERRAFORM POWER, LLC By: /s/ Rebecca Cranna
Name: Rebecca Cranna Title: EVP, CFO TERRAFORM POWER OPERATING, LLC By:
TERRAFORM POWER, LLC, its Sole Member and Sole Manager By: /s/ Rebecca Cranna
Name: Rebecca Cranna Title: EVP, CFO



--------------------------------------------------------------------------------



 
[exhibit1017thamendmentto010.jpg]
[Signature Page to Seventh Amendment to Credit and Guaranty Agreement] SUNEDISON
CANADA YIELDCO MASTER HOLDCO, LLC SUNEDISON YIELDCO CHILE MASTER HOLDCO, LLC
SUNEDISON YIELDCO DG–VIII MASTER HOLDCO, LLC SUNEDISON YIELDCO UK HOLDCO 3
MASTER HOLDCO, LLC SUNEDISON YIELDCO UK HOLDCO 2 MASTER HOLDCO, LLC SUNEDISON
YIELDCO NELLIS MASTER HOLDCO, LLC SUNEDISON YIELDCO REGULUS MASTER HOLDCO, LLC
SUNEDISON YIELDCO ACQ1 MASTER HOLDCO, LLC SUNEDISON YIELDCO ACQ2 MASTER HOLDCO,
LLC SUNEDISON YIELDCO ACQ3 MASTER HOLDCO, LLC SUNEDISON YIELDCO ACQ9 MASTER
HOLDCO, LLC SUNEDISON YIELDCO ACQ4 MASTER HOLDCO, LLC SUNEDISON YIELDCO ACQ5
MASTER HOLDCO, LLC SUNEDISON YIELDCO ENFINITY MASTER HOLDCO, LLC SUNEDISON
YIELDCO DGS MASTER HOLDCO, LLC SUNEDISON YIELDCO ACQ7 MASTER HOLDCO, LLC
SUNEDISON YIELDCO ACQ8 MASTER HOLDCO, LLC SUNEDISON YIELDCO ACQ6 MASTER HOLDCO,
LLC TERRAFORM POWER IVS I MASTER HOLDCO, LLC TERRAFORM LPT ACQ MASTER HOLDCO,
LLC TERRAFORM SOLAR MASTER HOLDCO, LLC SUNEDISON YIELDCO DG MASTER HOLDCO, LLC
TERRAFORM CD ACQ MASTER HOLDCO, LLC TERRAFORM REC ACQ MASTER HOLDCO, LLC
TERRAFORM SOLAR XVII ACQ MASTER HOLDCO, LLC TERRAFORM FIRST WIND ACQ MASTER
HOLDCO, LLC TERRAFORM THOR ACQ MASTER HOLDCO, LLC By: TERRAFORM POWER OPERATING,
LLC, its Sole Member and Sole Manager By: TERRAFORM POWER, LLC, its Sole Member
and Sole Manager By: /s/ Rebecca Cranna Name: Rebecca Cranna Title: EVP, CFO



--------------------------------------------------------------------------------



 
[exhibit1017thamendmentto011.jpg]
[Signature Page to Seventh Amendment to Credit and Guaranty Agreement] BARCLAYS
BANK PLC, as Administrative Agent, Collateral Agent, Swing Line Lender and as a
Lender By: _/s/ Matthew Cybul_____________________ Name: Matthew Cybul Title:
Assistant Vice President



--------------------------------------------------------------------------------



 
[exhibit1017thamendmentto012.jpg]
[Signature Page to Seventh Amendment to Credit and Guaranty Agreement] CITIBANK
N.A., as a Lender By: /s/ Authorized Signatory Authorized Signatory Margo Chen
Campbell Director Institutional Clients Group



--------------------------------------------------------------------------------



 
[exhibit1017thamendmentto013.jpg]
[Signature Page to Seventh Amendment to Credit and Guaranty Agreement] GOLDMAN
SACHS BANK USA, as a Lender By: /s/ Authorized Signatory Authorized Signatory



--------------------------------------------------------------------------------



 
[exhibit1017thamendmentto014.jpg]
[Signature Page to Seventh Amendment to Credit and Guaranty Agreement] JPMORGAN
CHASE BANK, N.A., as a Lender By: __/s/ Douglas A. Kravitz__________________
Name: Douglas A. Kravitz Title: Executive Director



--------------------------------------------------------------------------------



 
[exhibit1017thamendmentto015.jpg]
[Signature Page to Seventh Amendment to Credit and Guaranty Agreement] KeyBank
National Association, as a Lender By: /s/ Authorized Signatory Authorized
Signatory



--------------------------------------------------------------------------------



 
[exhibit1017thamendmentto016.jpg]
[Signature Page to Seventh Amendment to Credit and Guaranty Agreement] MIHI LLC,
as a Lender By: /s/ Authorized Signatory Authorized Signatory By: /s/ Authorized
Signatory Authorized Signatory



--------------------------------------------------------------------------------



 
[exhibit1017thamendmentto017.jpg]
[Signature Page to Seventh Amendment to Credit and Guaranty Agreement] MORGAN
STANLEY BANK, N.A., as a Lender By: /s/ Authorized Signatory Authorized
Signatory



--------------------------------------------------------------------------------



 
[exhibit1017thamendmentto018.jpg]
[Signature Page to Seventh Amendment to Credit and Guaranty Agreement] MORGAN
STANLEY SENIOR FUNDING, INC., as a Lender By: /s/ Authorized Signatory
Authorized Signatory Vice President



--------------------------------------------------------------------------------



 